           Case 3:18-cr-04067-WQH Document 51 Filed 04/18/19 PageID.210 Page 1 of 5
                                                                                                    •
                                                                                                                                   ··---
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case
                                                                                                  - ).205         FibEO
                                                                                                                   APR 12 2019
                                         UNITED STATES DISTRICT COUR r
                                                                                                           CLERK US DISTRICT COURT
                                            SOUTHERN DISTRICT OF CALIFORNIA                             SOUTHERN DISqRICT OF CALIFO,,NIA
                                                                                                        BY                       DEPUTY
               UNITED STATES OF AMERICA                              JUDGMENT IN AC                          ·-.AA•
                                    v.                               (For Offenses Committed On or After November 1, 1987)
                    JENNIFER CORONA (1)
                                                                        CaseNumber:          3:18-CR-04067-WQH

                                                                     Rebecca C Fish, FD
                                                                     Defendant's Attorney
USM Number                          71900-298
D-                                                                                                                APR 13 2019
TIIE DEFENDANT:
181 pleaded guilty to count(s) .          One of the Superseding Information

D was found guilty on count(s)
       after a plea ofnot guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section I Nature of Offense                                                                                   Count
18:1001 - False Statement To A Federal Officer (Felony)                                                                  ls




     The defendant is sentenced as provided in pages 2 through                  s           of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D The defundanthas been found not guilty on count(s)
181 Count(s)         Underlying Information                    is          dismissed on the motion of the United States.

181 Assessment: $100.00 imposed

O JVTA Assessment*: $

       •Justice for Victims of Trafficking Act of2015, Pub. L. No. I 14-22.
181 No ftne                D Forfeiture pursuant to order filed                                       , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                     Amil 9 2019
                                                                     Date of Imposition of Sentence

       I have executed within        TI me swA
Judgeme;( and Commitment on                  4111 /lq
                  United States Marsha0

 By:       /l!J ~USMS Criminal Section
        Case 3:18-cr-04067-WQH Document 51 Filed 04/18/19 PageID.211 Page 2 of 5
           (
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                JENNIFER CORONA (1)                                                      Judgment - Page 2 of 5
CASE NUMBER:              3:18-CR-04067-WQH

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Time served.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant must surrender to the United States Marshal for this district:
       D       at _ _ _ _ _ _ _ _ A.M.
       D       as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 D     Prisons:                                                                                .
       D       on or before
       D       as notified by the United States Marshal.
       D       as notified by the Probation or Pretrial Se!'Vices Office.

                                                        RETURN
I have executed this judgment as follows:

       Defendant delivered on

 at   ~~~~~~~~~~~
                                            , with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                       By                    DEPUTY UNITED STATES MARSHAL



                                                                                                 3:18-CR-04067-WQH
           Case 3:18-cr-04067-WQH Document 51 Filed 04/18/19 PageID.212 Page 3 of 5

   AO 245B (CASO Rev. 1119) Judgment in a Criminal Case

    DEFENDANT:              JENNIFER CORONA (I)                                                         Judgment - Page 3 of 5
   CASE NUMBER:             3: l 8-CR-04067-WQH

                                               SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
3 years.

                                            MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
         DThe_ above drug testing condition is suspended, based on the court's determination that the defendant poses a low
            risk of future substance abuse. (check if applicable)
4. DThe defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
   a sentence of restitution. (check if applicable)
5. DThe defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6. DThe defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
   20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
   the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
   applicable)
7. DThe defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                      3:18-CR-04067-WQH
           Case 3:18-cr-04067-WQH Document 51 Filed 04/18/19 PageID.213 Page 4 of 5
                                              -
 AO 245B (CASO Rev. I/19)Judgment in a Criminal Case

 DEFENDANT:                   JENNIFER CORONA (I)                                                                    Judgment - Page 4 of5
 CASE NUMBER:                 3: I 8-CR-04067-WQH

                                      STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant's conduct and condition.

1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of !heir release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the ccurt or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least 10 days before tho change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of!heir supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to fmd full,
   time employment, unless the probation officer excuses the defendant from doing so. Ifthe defendant plans to change where the ·
   defendant works or any!hing about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been ccnvicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. Ifthe defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

10. The defendant must not ownt possess, or have access to a frreann, arhmunition, destructive device, or dangerous weapon (i.e.,
   any!hing that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
   as nunchakus or lasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.

12. If the probation officer determines !he defendant poses a risk to another person (including an organization), the probation
    officer may require the defendant to notify the person about the risk and the defendant must comply wi!h that instruction.
    The probation officer may contact the person and ccnfirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.


                                                                                                                    3:18-CR-04067-WQH
        Case 3:18-cr-04067-WQH Document 51 Filed 04/18/19 PageID.214 Page 5 of 5

AO 245B (CASD Rev. 1/19) Judgmeut in a Criminal Case

DEFENDANT:              JENNIFER CORONA (1)                                                    Judgment - Page 5 of 5
CASE NUMBER:            3: 18-CR-04067-WQH

                                 SPECIAL CONDITIONS OF SUPERVISION


     !. Not enter or reside in the Republic of Mexico without pennission of the court or probation officer, and
        comply with both United States and Mexican immigration law requirements.
     2. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.
     3. Submit your person, property, residence, office or vehicle to a search, conducted by a United States
        Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of
        contraband or evidence of a violation of a condition ofrelease; failure to submit to a search may be grounds
        for revocation; the defendant shall warn any other residents that the premises may be subject to searches
        pursuant to this condition.
     4. Participate in a program of drug or alcohol abuse treatment, including drug testing and counseling, as
        directed by the probation officer. Allow for reciprocal release of infonnation between the probation
        officer and the treatment provider. May be required to contribute to the costs of services rendered in an
        amount to be determined by the probation officer, based on ability to pay.
     5. Be monitored for a period of 12 months, with the location monitoring technology at the discretion of the
        probation officer. The offender shall abide by all technology requirements and shall pay all or part of the
        costs of participation in the location monitoring program, as directed by the court and/or the probation
        officer. In addition to other court-imposed conditions of release, the offender's movement in the
        community shall be restricted as specified below:

        (Home Detention)

        You are restricted to your residence at all times except for employment; education; religious services;
        medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered
        obligations; or other activities as preapproved by the probation officer.

II




                                                                                             3:18-CR-04067-WQH
